Case 1:21-cv-00068-LEK-KJM Document 52 Filed 05/19/21 Page 1 of 4            PageID #: 718




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

   DR. ALYSSA FRIEDBERG, et al.,    )               Civil No. 21-00068 LEK-KJM
                                    )
                  Plaintiffs,       )               FINDINGS AND
                                    )               RECOMMENDATION TO DENY
        vs.                         )               PLAINTIFFS’ MOTION FOR
                                    )               DEFAULT JUDGMENT AND
   CATHY BETTS, et al.,             )               CORRECTED MOTION FOR
                                    )               DEFAULT JUDGMENT
                  Defendant.        )
   ________________________________ )

               FINDINGS AND RECOMMENDATION TO DENY
              PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT
            AND CORRECTED MOTION FOR DEFAULT JUDGMENT

        On January 29, 2021, Plaintiffs Dr. Alyssa Friedberg and Paul Shindell

  (collectively, “Plaintiffs”) filed a Complaint and Request for Injunction. ECF

  No. 1. On April 19, 2021, Plaintiffs filed an Amended Complaint and Request for

  Injunction (“First Amended Complaint”). ECF No. 34.

        On May 4, 2021, Plaintiffs filed a Motion for Default Judgment against

  Defendants Cathy Betts, Elladine Olevao, Kintaro Yonekura, Iwalani Kaauwai-

  Herrod, Kirstie Kashima, and the Hawaii Department of Human Services

  (collectively, “Defendants”). ECF No. 43. That same day, Plaintiffs filed a

  Corrected Motion for Default Judgment against the Defendants. ECF No. 45. At a

  hearing on May 7, 2021 regarding a different filing in this case, Plaintiffs clarified
Case 1:21-cv-00068-LEK-KJM Document 52 Filed 05/19/21 Page 2 of 4            PageID #: 719




  to the Court that the Corrected Motion for Default Judgment differs from the

  Motion for Default Judgment in that it corrects the date on which Plaintiffs served

  a copy of the Motion for Default Judgment to Defendants’ attorney. After

  Plaintiffs filed their initial Motion for Default Judgment and before Plaintiffs filed

  their Corrected Motion for Default Judgment, Defendants filed their Answer to the

  First Amended Complaint. ECF No. 44.

          The Court elects to decide this matter without a hearing pursuant to Rule

  7.1(c) of the Local Rules of Practice for the United States District Court for the

  District of Hawaii. For the reasons set forth below, the Court FINDS AND

  RECOMMENDS that the district court DENY the Motion for Default Judgment

  and the Corrected Motion for Default Judgment.

                                     DISCUSSION

        Federal Rule of Civil Procedure 55 governs the process for entry of default

  and default judgment:

        (a)    Entering a Default. When a party against whom a judgment
               for affirmative relief is sought has failed to plead or otherwise
               defend, and that failure is shown by affidavit or otherwise, the
               clerk must enter the party’s default.

        (b)    Entering a Default Judgment.

               (1)    By the Clerk. If the plaintiff’s claim is for a sum certain
                      or a sum that can be made certain by computation, the
                      clerk – on the plaintiff’s request, with an affidavit
                      showing the amount due – must enter judgment for that


                                            2
Case 1:21-cv-00068-LEK-KJM Document 52 Filed 05/19/21 Page 3 of 4          PageID #: 720




                     amount and costs against a defendant who has been
                     defaulted for not appearing and who is neither a minor
                     nor an incompetent person.

               (2)   By the Court. In all other cases, the party must apply to
                     the court for a default judgment. . . .

  Fed. R. Civ. P. 55(a)-(b). The Ninth Circuit Court of Appeals has explained

  Rule 55 as requiring a “two-step process” consisting of: (1) seeking the clerk’s

  entry of default; and (2) filing a motion for entry of default judgment. See

  Symantec Corp. v. Global Impact, Inc., 559 F.3d 922, 923 (9th Cir. 2009) (noting

  the “two-step process of ‘Entering a Default’ and ‘Entering a Default Judgment’”);

  Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986) (“Eitel apparently fails to

  understand the two-step process required by Rule 55.”).

        Plaintiffs have not sought entry of default against Defendants, and the Clerk

  of Court has not entered default against Defendants. Moreover, Defendants have

  entered an appearance and are defending this case. The Court thus recommends

  that the district court deny the Motion for Default Judgment and the Corrected

  Motion for Default Judgment.

  \\

  \\

  \\

  \\



                                           3
Case 1:21-cv-00068-LEK-KJM Document 52 Filed 05/19/21 Page 4 of 4                PageID #: 721




                                      CONCLUSION

         Based upon the foregoing, the Court FINDS AND RECOMMENDS that the

  district court DENY the Motion for Default Judgment (ECF No. 43) and Corrected

  Motion for Default Judgment (ECF No. 45).

         IT IS SO FOUND AND RECOMMENDED.

         DATED: Honolulu, Hawaii, May 19, 2021.




  Friedgberg, et al. v. Betts, et al., Civil No. 21-00068 LEK-KJM; Findings and Recommendation
  to Deny Plaintiffs’ Motion for Default Judgment and Corrected Motion for Default Judgment




                                               4
